Citation Nr: 9900995	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the veteran 
the benefit sought on appeal.  The veteran, who served on 
active duty from July 1967 to January 1970, appealed that 
decision, and the case was forwarded to the Board for review.

The veteran appeared and presented testimony at a September 
1998 VideoConference hearing before the undersigned Board 
Member.  


REMAND

A preliminary review of the record discloses that before the 
Board can proceed further in adjudicating the veterans claim 
for an increased disability rating for PTSD, additional 
development is required.  

During the veterans hearing, he testified to the existence 
of new medical evidence concerning the severity of his PTSD.  
This evidence, which consists of various VA outpatient 
treatment records for the period November 1996 to December 
1997, has been submitted to, and reviewed by, the Board.  The 
veteran duly filed a written statement in September 1998 with 
the Board waiving his right of RO consideration of this 
evidence. 

In light of this new evidence, the Board has determined that 
a new comprehensive psychiatric examination is warranted to 
appropriately evaluate the veterans current disability 
rating.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following:

1.  The RO should arrange and schedule 
the veteran for a new comprehensive 
psychiatric examination in compliance 
with the Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth 
Edition, of the American Psychiatric 
Association (DSM-IV), including the 
assignment of a Global Assessment of 
Functioning (GAF) score.  This 
examination should evaluate the 
manifestations of the veterans PTSD 
symptomatology, and appropriately match 
these manifestations to the rating 
criteria listed under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996) and 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440 
(1998), pursuant to Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991), which 
states that where the law or regulations 
change while a case is pending, the 
version most favorable to the claimant 
applies, absent congressional intent to 
the contrary.  Thus, the RO should 
evaluate the veterans disability under 
both the old and new criteria to 
determine whether evaluation under either 
criteria affords a more favorable 
disability rating concerning the 
veterans service-connected PTSD.   

2.  When the requested development has 
been completed, the RO should again 
decide the veterans claim for service 
connection.  If the benefit sought is 
not granted, the veteran should be 
furnished a supplemental statement of 
the case notifying him of the ROs 
decision, informing him of his appellate 
rights, and affording him a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this remand is to obtain additional 
development of the record.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
